Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Please amend claim 1 to recite, “capturing, for each of the plurality of different rotation angles of the test object, a second measurement value…” since second measurement values are taken at each rotation angle as the first measurement values.
Regarding claim 1, please correct to recite, “ascertaining…based on the first measurement values and the second measurement values…” to specify the ascertaining is based on the plurality of first measurement values. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner US 2007/0174015 in view of Herb et al. US 6,401,052 (Herb).

Regarding claim 1, Steinlechner teaches a method for calibrating an angle sensor (a method for correcting an angle measuring sensor; see paras. [0008]-[0013]), comprising: 
capturing, for each of a plurality of different rotational angles of a test object, a first measurement value of a first sensor element as a function of a magnetic field at a location of the first sensor element, the magnetic field depending on a rotational angle of the test object (an angle sensor 1 comprises a first sensor component for sensing an x-component corresponding to a Cos function as a function of a magnetic field and angular position; see paras. [0002]-[0005], [0017]-[0019]), 
capturing a second measurement value of a second sensor element as a function of a magnetic field at a location of the second sensor element, the magnetic field depending on the rotational angle of the test object (an angle sensor 1 comprises a second sensor component for sensing a y-component corresponding to a Sin function as a function of a magnetic field and angular position; see paras. [0002]-[0005], [0017]-[0019]); 
ascertaining a plurality of ellipse parameters of an ellipse equation based on the first measurement value and the second measurement values for each of the plurality of different rotational angles (ellipse parameters w1, w2… are determined based on the measured parameters xi, yi; see paras. [0018]-[0019]); and 
determining, based on the plurality of ellipse parameters, first characteristic data of a first periodic sensor signal of the first sensor element, second characteristic data of a second periodic sensor signal of the second sensor element (offsets x0 and y0 are determined for the sensors; see para. [0004], and [0027]). 
Steinlechner fails to teach determining a phase offset between the first and second periodic sensor signal.
(a phase offset δ is determined for the sensor signals; see col. 5, lines 3-col. 6, line 10; NOTE: Herb corresponds to DE 100 34 733 A1 which is cited in para. [0007] of Steinlechner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of determining a phase offset between the first and second periodic sensor signal as taught in Herb into Steinlechner in order to gain the advantage of determining the parameters of an ellipse in order to determine the a deviation of phase displacement from 90 degrees in order to correct the sensor for the displacement. While Steinlechner corrects for a phase offset, at no point does Steinlechner specifically teaches determining the phase offset. However, it would be obvious to one of ordinary skill in the art to calculate the phase offset based on the combination of Steinlechner and Herb to correct for any deviation of the phase displacement from 90 degrees.

Regarding claim 15, Steinlechner teaches an apparatus for calibrating an angle sensor (apparatus of Figs. 1 and 2), comprising: 
a data interface to capture, for each of a plurality of different rotational angles of a test object (sensor 1 and compensation circuit 3 for capturing values of a magnet2; see Figs. 1 and 2):
a first measurement value of a first sensor element as a function of a magnetic field at a location of the first sensor element, the magnetic field depending on the rotational angle of the test object (an angle sensor 1 comprises a first sensor component for sensing an x-component corresponding to a Cos function as a function of a magnetic field and angular position; see paras. [0002]-[0005], [0017]-[0019]), and 
a second measurement value of a second sensor element as a function of a magnetic field at a location of the second sensor element, the magnetic field depending on the rotational angle of the test (an angle sensor 1 comprises a second sensor component for sensing a y-component corresponding to a Sin function as a function of a magnetic field and angular position; see paras. [0002]-[0005], [0017]-[0019]); and 
a processor (compensation circuit 3; see Fig. 1) to: 
calculate a plurality of ellipse parameters of an ellipse equation based on the first measurement value and the second measurement value for each of the plurality of different rotational angles (ellipse parameters w1, w2… are determined based on the measured parameters xi, yi; see paras. [0018]-[0019]); and
calculate, based on the plurality of ellipse parameters, first characteristic data of a first periodic sensor signal of the first sensor element, second characteristic data of a second periodic sensor signal of the second sensor element (offsets x0 and y0 are determined for the sensors; see para. [0004], and [0027]). 
Steinlechner fails to teach a phase offset between the first and second periodic sensor signal.
Herb teaches a phase offset between the first and second periodic sensor signal (a phase offset δ is determined for the sensor signals; see col. 5, lines 3-col. 6, line 10; NOTE: Herb corresponds to DE 100 34 733 A1 which is cited in para. [0007] of Steinlechner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of determining a phase offset between the first and second periodic sensor signal as taught in Herb into Steinlechner in order to gain the advantage of determining the parameters of an ellipse in order to determine the a deviation of phase displacement from 90 degrees in order to correct the sensor for the displacement. While Steinlechner corrects for a phase offset, at no point does Steinlechner specifically teaches determining the phase offset. However, it would be obvious to one of ordinary skill in the art to calculate the phase offset based on the 

Regarding claim 2, Steinlechner further teaches wherein the first characteristic data and the second characteristic data are usable for correcting the angle in one mode of operation of the angle sensor (x0 and y0 are offsets associated with systematic errors and are used to correct the angle of the angle sensor; see paras. [0003]-[0005] and [0027]-[0028]).

Regarding claim 3, Steinlechner further teaches wherein the first characteristic data comprise a first amplitude and a first mean value of the first periodic sensor signal and the second characteristic data comprise a second amplitude and a second mean value of the second periodic sensor signal (the data corresponds to amplitudes and offsets which correspond to the mean amplitudes; see para. [0004]-[0007]).

Regarding claim 4, the combination of Steinlechner and Herb fail to explicitly teach wherein the different rotational angles, at which the first measurement value and the second measurement value, for each of the plurality of different rotational angles, are captured, capture at least one 3600 rotation of the test object, however, it would have been obvious to one of ordinary skill in the art to collect data over at least one 360 degree rotation to completely trace the shape of the ellipse formed by the sensor which would contribute to improved accuracy and precision of the calibration and improve the correction of the measured angle sensor.  

Regarding claim 5, Steinlechner further teaches wherein the plurality of the first measurement value and second measurement value, for each of the plurality of different rotational angles, are (the measurements are pairs of measured values and one of ordinary skill in the art would reasonably interpret these as being captured simultaneously; see para. [0017]).

Regarding claim 6, Steinlechner further teaches wherein the first sensor element is sensitive to a first directional component of the magnetic field and the second sensor element is sensitive to a second directional component of the magnetic field, the second directional component being perpendicular to the first directional component (the sensors correspond to and y components of the magnetic field; see para. [0017]).

Regarding claim 8, Steinlechner further teaches wherein the first sensor element and the second sensor element each comprise at least one magnetic field sensor element (the sensors are AMR or GMR sensors; see para. [0017]).

Regarding claim 9, Steinlechner further teaches wherein the plurality of ellipse parameters are ascertained based on a method of least squares (the ellipse parameters are determined based on a least squares method; see para. [0019]).

Regarding claims 11 and 12, Steinlechner fails to explicitly teach wherein the ellipse equation is rewritten as x=f(y) for the purposes of determining a first amplitude Ax and a first mean value Ox of the first periodic sensor signal and a derivative is set to be dx/dy = 0 and wherein the ellipse equation is rewritten as y =f(x) for the purposes of determining a second amplitude Ay and a second mean value Oy of the second periodic sensor signal and the derivative is set to be dy/dx= 0. As best understood by the examiner this is equivalent to determining the maxima and minima in accordance to the rules of calculus 

Regarding claim 12, Steinlechner teaches wherein the first mean value Ox is ascertained based on an averaging of maximum and minimum x- values of an ellipse corresponding to the plurality of ellipse parameters and the second mean value Oy is ascertained based on an averaging of maximum and minimum y-values of the ellipse (as best understood by the examiner, the equations for x0 and y0 in para [0024] of Steinlechner are equivalent to the solutions for Ox and Oy of para. [0075] of the pending application wherein a =w1, b=w2, c=w3, d=w4, and f=w5).

Regarding claim 13, Steinlechner teaches wherein the first amplitude Ax is ascertained based on a maximum x-value of the ellipse and the first mean value Ox and the second amplitude Ay is ascertained based on a maximum y-value of the ellipse and the second mean value Oy (as best understood by the examiner, the first mean value corresponds to the x offset and the second mean value corresponds to the y offset, and the limitations as claimed directly relate to the general result from the equations in para. [0004] and the general principles for an ellipse. See Fig. 8 of Hammerschmidt which was cited by the applicant in the IDS filed on 8/3/2020 for a detailed graphical relationship between the amplitude, offset, and maximum/minimums.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner US 2007/0174015 in view of Herb et al. US 6,401,052 (Herb), and in further view of Ausserlechner et al. US 2017/0248445 (Ausserlechner).

Regarding claim 7, Steinlechner fails to teach wherein the first sensor element and the second sensor element are sensitive to a same directional component of the magnetic field, a 900 phase shift being set between the first sensor signal and the second sensor signal by way of at least one of a location of the first sensor element and the second sensor element or a distance between the first sensor element and the second sensor element.
Ausserlechner teaches wherein the first sensor element and the second sensor element are sensitive to a same directional component of the magnetic field, a 900 phase shift being set between the first sensor signal and the second sensor signal by way of at least one of a location of the first sensor element and the second sensor element or a distance between the first sensor element and the second sensor element (the sensors detected fields in the same directions but offset by location; see Fig. 12; see [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first sensor element and the second sensor element are sensitive to a same directional component of the magnetic field, a 900 phase shift being set between the first sensor signal and the second sensor signal by way of at least one of a location of the first sensor element and the second sensor element or a distance between the first sensor element and the second sensor element as taught in Ausserlechner into Steinlechner in order to gain the advantage of detecting the x and y components based on sensor configured around the circumference of the magnet wherein it would be an obvious matter of design choice based on the type of magnetic sensor and the geometry of magnetic sensors and the target. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner US 2007/0174015 in view of Herb et al. US 6,401,052 (Herb), and in further view of DE 101 63 528 A1 (Kuenzel – cited by applicant on 8/3/2020).

Regarding claim 10, Steinlechner fails to teach wherein the ellipse equation has a form ax2 + bxy + cy2 + dx +fy + g = 0 and ellipse parameters a, b, c, d, f, g, included in the plurality of ellipse parameters, are ascertained based on C = (MTM)-1MTZ, where [SEE EQUATION IN CLAIM] is a measurement value matrix based on a plurality of first measurement values, a plurality of second measurement values, and Z = [1 1 ... 1 ]T.
Kuenzel teaches wherein the ellipse equation has a form ax2 + bxy + cy2 + dx +fy + g = 0 and ellipse parameters a, b, c, d, f, g, included in the plurality of ellipse parameters, are ascertained based on C = (MTM)-1MTZ, where [SEE EQUATION IN CLAIM] is a measurement value matrix based on a plurality of first measurement values, a plurality of second measurement values, and Z = [1 1 ... 1 ]T (as best understood by the examiner, the proposed solution as claimed corresponds to the Gauss algorithm; see paras. [0026]-[0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features as claimed above as taught in Kuenzel into Steinlechner in order to gain the advantage of determining the parameters of the ellipse using the known Gaussian Algorithm based on a leased squares method in order to determine the coefficients to the ellipse equation using a known linear algebra solution.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinlechner US 2007/0174015 in view of Herb et al. US 6,401,052 (Herb), and in further view of Hammerschmit et al. US 2005/0278137 (Hammerschmidt).

Regarding claim 14, Steinlechner fails to teach wherein the phase offset ϕ between the first periodic sensor signal and the second periodic sensor signal is ascertained as per [SEE EQUATION IN CLAIM] where yAx denotes a y-value of the ellipse in a case of the maximum x-value of the ellipse.
Ax denotes a y-value of the ellipse in a case of the maximum x-value of the ellipse (the limitation as claimed is equivalent to the error angle F as taught in para. [0128]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features as claimed above as taught in Hammerschmidt into Steinlechner in order to gain the advantage of determining the parameters of the ellipse using the known relationships between the amplitudes, maxima/minima and offsets based on the mathematical properties of an ellipse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN L YENINAS/Examiner, Art Unit 2868